DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed on July 13, 2022 has been received and fully considered. Claim 1 was amended. The 35 USC 103 rejections from the previous Office Action have been overcome by the amendment and are now withdrawn. 
Allowable Subject Matter
Claims 1 and 3-12 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
Applicant has amended independent claim 1 to exclude the pair of sensing wires fitted into the respective pair of side plates, and focus on the allowable subject matter of since the pair of sensing wires fitted into the respective pair of compression pads disposed between the pair of side plates and the battery cell assembly. Lee J.S. et al. (KR 20160149836 A – cited by IDS filed on 01/09/2020 and cited by previous Office Action) in view of Philips et al. (US 20080113262 A1 – cited in previous Office Action) teaches a battery module comprising: 
	a pair of side plates (100 and 110) coupled (Figs. 1 and 16) to the sensing assembly (97 and 99), the top plate (30) and the bottom plate (50) and disposed at side surfaces (Fig. 1), respectively, of the battery cell assembly (100); 
	a pair of compression pads (91 and 93, heat transfer pads see Fig. 1 [0063]) disposed between the pair of side plates (100 and 110) and the battery cell assembly (100), respectively (see Fig. 1 where 91 and 93 are between 100 and 30 and have good thermal contact, which suggests a degree of compression),
and a pair of sensing wires (49 and 69) configured to connect the first bus bar unit (84(97)) and the second bus bar unit (84(99), see Fig. 2 where 49 and 69 connect 84(97) and 84(99) via intermediate sensing structures 50 and 70), 
but Lee J.S. does not teach wherein each of the pair of sensing wires fitted into the respective one of the pair of compression pads or into the respective one of the pair of side plates at one of the side surfaces of the battery cell assembly.
Philips teaches a battery cell assembly (1000, battery pack) that includes sensing wires (420) fitted into side plates (405, end cap) via grooves (422, channels) on one side of the battery cell assembly (1000) in order to provide to provide mechanical support of the connections ([0104]; Fig. 11).  
However, Lee J.S. in view of Philips does not teach nor imply the sensing wires of Lee J.S. into the compression pads on one side of the battery cell assembly, along with the other features claimed, furthermore there is nothing in the art of record to teach such a modification, thus claim 1 is allowed. Claims 3-12 are dependent on independent claim 1, and thus are also allowed.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Osborne, Nathan et al. (US 20150380697 A1) teaches a battery pack comprising of sense wires/straps and power wires/straps may be mechanically and electrically connected to the cell tabs by a compression element integral to the cell cartridge holder (260), in order to eliminate the need for welding or soldering the wires to the tabs ([0171]). However, Osborne does not teach nor imply the sensing wires fitted into the compression pads on one side of the battery cell assembly.
Phillips Steven J et al. (WO 2008021964 A2) teaches a battery pack comprising of each end cap (405) has a plurality of pre-formed channels (422) that can receive a corresponding sense wires (420), wherein the sense wires (420) are fitted within the channels (422; Fig. 11; [00102]). However, Phillips does not teach nor imply the sensing wires fitted into the compression pads on one side of the battery cell assembly.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UNIQUE JENEVIEVE LUNA whose telephone number is (571)272-2859. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Martin can be reached on 571-270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UNIQUE JENEVIEVE LUNA/Examiner, Art Unit 1728  

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728